t c summary opinion united_states tax_court robert j damron petitioner v commissioner of internal revenue respondent docket no 7430-05s filed date robert j damron pro_se catherine g chang for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year the sole issue for decision is whether petitioner is entitled to deductions for certain expenses claimed on schedule c profit or loss from business for the year in question in excess of amounts allowed by respondent some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was san francisco california during the year petitioner was an employee of the u s postal service petitioner was also engaged in a self-employed trade_or_business activity that he called innovative financial services the activity was described as negotiation and other services for business individuals on schedule c which petitioner included with hi sec_2001 federal_income_tax return he reported the following gross_income and expenses from this activity income dollar_figure expenses legal and professional dollar_figure dollar_figure office expenses dollar_figure rent business property dollar_figure taxes licenses dollar_figure meals entertainment dollar_figure utilities dollar_figure wages dollar_figure dollar_figure loss dollar_figure in the notice_of_deficiency respondent disallowed the following expenses rent dollar_figure wages big_number office expenses big_number total dollar_figure respondent agrees that the activity is a trade_or_business activity engaged in for profit and disallowed the expenses for failure to substantiate the amounts claimed during the trial respondent conceded that petitioner was entitled to a deduction for rent of dollar_figure and dollar_figure for wages paid that had been disallowed in the notice_of_deficiency the nature of the activity is somewhat vague at trial petitioner gave examples of the services he provided such as assisting businesses collecting debts from customers searching courthouse records or newspapers that might provide information that could lead to assets of delinquent customers negotiating with debtors etc petitioner had engaged in this activity only for or years prior to the year at issue and had not realized a profit in any of the prior years the sole issue in this case is whether petitioner substantiated the expenses disallowed 2because of the year involved the examination of petitioner’s return at issue commenced after date therefore sec_7491 which under certain circumstances shifts the burden_of_proof to the commissioner applies however for the burden to be placed on the commissioner the taxpayer must continued in general_deductions are a matter of legislative grace 503_us_79 taxpayers are required to maintain records sufficient to enable the commissioner to determine their correct_tax liability sec_6001 116_tc_438 sec_1 a income_tax regs such records must substantiate both the amount and purpose of the claimed deductions higbee v commissioner supra sec_162 allows a deduction for ordinary and necessary expenses that are paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 at trial petitioner offered into evidence copies of various checks that were issued purportedly for payment of expenses related to the activity however no documentation was offered to tie in or corroborate that such payments were in connection with the business activity petitioner claims he had such information at home and did not realize that such information was crucial to his case continued comply with the substantiation and record-keeping requirements of the internal_revenue_code sec_7491 and b on this record petitioner has not wholly satisfied that requirement therefore the burden has not shifted to respondent under sec_7491 116_tc_438 sec_6001 requires generally that every person liable for any_tax keep such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides in pertinent part that any person subject_to tax under subtitle a of the code shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax after careful consideration of the evidence presented including petitioner’s testimony and the concessions by respondent the court is not inclined to go beyond what respondent has conceded accordingly this court holds that petitioner is not entitled to any deductions in excess of the amounts allowed and conceded by respondent reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
